                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA

V.S.A. vs. Michael Lamont Gilchrist                                            Docket No. 5:18-CR-342-lD

                                 Petition for Action on Supervised Release

COMES NOW Arthur B. Campbell, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Michael Lamont Gilchrist, who, upon an earlier
plea of guilty to two counts Distribution of a Quantity of Cocaine Base (Crack), 21 U.S.C. § 841(a)(l), 21
U.S.C. § 841(b)(l)(C); Distribution of a Quantity of Cocaine Base (Crack) and Aiding and Abetting, 21
U.S.C. § 84l(a)(l), 21 U.S.C. § 841(b)(l)(C) and 18 U.S.C. § 2, was sentenced by the Honorable James C.
Dever III, U.S. District Judge, on June 24, 2019, to the custody of the Bureau of Prisons for a term of 41
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 36 months.

   Michael Lamont Gilchrist was released from custody on October 27, 2020, at which time the term of
supervised release commenced.
     .              ·'

    On November 20, 2020, a Violation Report was submitted to the court regarding the defendant's use of
cocaine. Supervision was continued and Mr. Gilchrist was referred for drug treatment and a referral for the
HOPE Court was submitted.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant has been accepted in the HOPE Court Reentry Program, and as such the following conditions
are required for participation. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:
     (
    1. The defendant shall participate in-a cognitive behavioral program as directed by the probation office.

   2. While under supervision in the Eastern District of NC, the defendant shall participate in the DROPS
         Program and, in response to detected illegal drug use, shall be confined in the custody of the Bureau
         of Prisons for a period not to exceed 30 days of intermittent confinement, as arranged by the
         probation office, in the following increments: First Use -Two Days; Second Use - Five Days; Third
         Use - Ten Days;

   3. The defendant shall consent to a warrantless search by a United States probation officer or, at the
      request of the probation officer, any other law enforcement officer, of his/her, person and premises,
      including any vehicle, to determine compliance with the conditions, of this judgment.

Except as herein modified, the judgment shall remain in full force and effect.




                Case 5:18-cr-00342-D Document 74 Filed 12/04/20 Page 1 of 2
Mjchael Lamont Gilchrist
Oocket No. 5:18-CR-342-1D
Petition For Action
Page 2,
Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl Julie W. Rosa                                   Isl Arthur B. Campbell
Julie W. Rosa                                       Arthur B. Campbell
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    310 New Bern Avenue, Room 610
                                                    Raleigh, NC 27601-1441
                                                    Phone:919-861-8677
                                                    Executed On: December 3, 2020

                                     ORDER OF THE COURT

Considered and ordered this       4: day of     1:) e u, N   ba ,k     , 2020, and ordered filed and
made a part of the records in the above case.


Jame C. Dever III
U.s: District Judge




              Case 5:18-cr-00342-D Document 74 Filed 12/04/20 Page 2 of 2
